          Case 2:18-bk-19004-VZ                  Doc 127 Filed 04/25/19 Entered 04/25/19 14:33:39                                      Desc
                                                   Main Document    Page 1 of 4



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
 Email Address
 Shirley S. Cho (CA Bar No. 192616)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: 310/277-6910
 Facsimile: 310/201-0760
 Email: scho@pszjlaw.com



      Individual appearing without an attorney
      Attorney for: Toni Ko

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: 2:18-Bk-19004-VZ
 JONG UK BYUN,
                                                                            CHAPTER: 11



                                                                            NOTICE OF LODGMENT OF ORDER IN
                                                                            BANKRUPTCY CASE RE:
                                                                            STIPULATION TO ALLOW FILING OF LATE PROOF
                                                                            OF CLAIM

                                                             Debtor(s)

PLEASE TAKE NOTE that the order titled ORDER APPROVING STIPULATION TO ALLOW FILING OF LATE PROOF OF
                                               CLAIM


was lodged on (date) April 25, 2019            and is attached. This order relates to the stipulation which is docket number 126.




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                    Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:321462.1 49987/002
       Case 2:18-bk-19004-VZ            Doc 127 Filed 04/25/19 Entered 04/25/19 14:33:39                       Desc
                                          Main Document    Page 2 of 4



                                 PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         150 California Street, 15th Floor, San Francisco, CA 94111

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT OF ORDER APPROVING
STIPULATION TO ALLOW FILING OF LATE PROOF OF CLAIM will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April
25, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
                                                                      Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On April 25, 2019I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                       Service information continued on attached page

 Honorable Vincent P. Zurzolo                                  Debtor
 U.S. Bankruptcy Court                                         Jong Uk Byun
 Central District – LA Branch                                  8201 Santa Fe Ave.
 255 E. Temple Street, Suite 1360                              Huntington Park, CA 90255
 Los Angeles, CA 90012
 M. Jonathan Hayes
 RESNIK HAYES MORADI LLP
 17609 Ventura Blvd., Suite 314
 Encino, CA 91316


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on __________, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                     Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  APRIL 25, 2019                    PATRICIA JEFFRIES                         /s/ Patricia Jeffries
  Date                              Printed Name                              Signature




DOCS_LA:321462.1 49987/002
         Case 2:18-bk-19004-VZ    Doc 127 Filed 04/25/19 Entered 04/25/19 14:33:39                 Desc
                                    Main Document    Page 3 of 4


In re JOHN UK BYUN
Case No. 2:18‐bk‐19004

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
      John Burgee jburgee@bandalaw.net            David W. Meadows
                                                                  david@davidwmeadowslaw.com
         Shirley Cho scho@pszjlaw.com
                                                                 Katrina M Miller kmiller@pskfirm.com
         Theron S Covey tcovey@rasflaw.com,
          CAECF@tblaw.com                                        Kelly L Morrison kelly.l.morrison@usdoj.gov
         Hal D Goldflam hgoldflam@frandzel.com,                 Daniel E Park dpark@parksylvalaw.com
          bwilson@frandzel.com
                                                                 Darren L Patrick dpatrick@omm.com
         M. Jonathan Hayes jhayes@rhmfirm.com,                  Steven G. Polard spolard@ch‐law.com,
          roksana@rhmfirm.com;rosario@rhmfirm.co                  cborrayo@ch‐law.com
          m;janita@rhmfirm.com;susie@rhmfirm.com
          ;max@rhmfirm.com;priscilla@rhmfirm.com;                Valerie Smith claims@recoverycorp.com
          pardis@rhmfirm.com;russ@rhmfirm.com;re                 United States Trustee (LA)
          beca@rhmfirm.com                                        ustpregion16.la.ecf@usdoj.gov

                                                              




                                 DOCS_LA:321462.1 49987/002
                                                                     Case 2:18-bk-19004-VZ            Doc 127 Filed 04/25/19 Entered 04/25/19 14:33:39               Desc
                                                                                                        Main Document    Page 4 of 4


                                                                     1   Shirley S. Cho (CA Bar No. 192616)
                                                                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2   10100 Santa Monica Blvd., 13th Floor
                                                                         Los Angeles, CA 90067
                                                                     3   Telephone: 310/277-6910
                                                                         Facsimile: 310/201-0760
                                                                     4
                                                                         Counsel for Toni Ko
                                                                     5

                                                                     6

                                                                     7

                                                                     8                                 UNITED STATES BANKRUPTCY COURT

                                                                     9                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                    10                                               LOS ANGELES

                                                                    11   In re:                                                 Case No.: 2:18-Bk-19004-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   JONG UK BYUN,                                          Chapter 11
                                                                    13                                   Debtor.                STIPULATION TO ALLOW FILING OF
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                                                                                LATE PROOF OF CLAIM
                                                                    14

                                                                    15            The Court has reviewed the Stipulation to Allow Filing of Late Proof of Claim [Docket No.

                                                                    16   126] the (“Stipulation”). After consideration of the Stipulation, and good cause appearing therefor,

                                                                    17            IT IS HEREBY ORDERED THAT:

                                                                    18            1.      The Stipulation is approved.

                                                                    19            2.      The Parties are hereby authorized to take any and all actions reasonably necessary to

                                                                    20   effectuate the terms of the Stipulation.

                                                                    21            3.      The Court shall retain jurisdiction to hear and determine all matters arising from or

                                                                    22   related to the implementation, interpretation, and enforcement of this Order.

                                                                    23                                                     ###

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_LA:321247.2 49987/002
